Case 1:21-cr-02007-SAB   ECF No. 1   filed 02/09/21   PageID.1 Page 1 of 3




                                                                   FILED IN THE
                                                               U.S. DISTRICT COURT
                                                         EASTERN DISTRICT OF WASHINGTON



                                                          Feb 09, 2021
                                                              SEAN F. MCAVOY, CLERK




                                     1:21-CR-2007-SAB
Case 1:21-cr-02007-SAB   ECF No. 1   filed 02/09/21   PageID.2 Page 2 of 3
Case 1:21-cr-02007-SAB   ECF No. 1   filed 02/09/21   PageID.3 Page 3 of 3
